Order entered October 7, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00874-CR

                           DONTE KATRALL NELSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-18108-R

                                             ORDER
       The Court has before it appellant’s October 3, 2016 “motion to supplement the record on

appeal and to hold the briefing schedule in abeyance.” In the motion, appellant states he

requested the reporter’s record on July 27, 2016 but the court reporter has not filed a reporter’s

record of his guilty plea in front of the trial court. He asks this Court to order the court reporter

to supplement the record with the transcript of his guilty plea.

       We GRANT appellant’s motion in part and ORDER court reporter Joseph Phillips to

file, within FIFTEEN DAYS of the date of this order, a supplemental reporter’s record of

appellant’s guilty plea entered in front of the trial court. If no such record exists, court reporter

Joseph Phillips shall certify the same in writing to this Court.
       We DENY appellant’s motion to the extent he asks us to “hold the briefing schedule in

abeyance.” Appellant’s brief shall be due thirty days after the court reporter files either the

supplemental reporter’s record or the written certification that no record exists. See TEX. R. APP.

38.6(a)(2).



                                                     /s/    LANA MYERS
                                                            JUSTICE